The sole issue in this case is one of fact — the ownership of a horse, buggy and harness. The evidence was such that its decision involved the weighing of conflicting testimony of witnesses, a determination of the credit to which that of each witness was entitled and the drawing of inferences of fact from other facts, themselves, in some cases, in dispute. The case was one which lay peculiarly within the province of a trial court and outside of that of this court. Firmly established principles forbid our interference with the ultimate conclusion of the court below, which was not reached without evidence furnishing it a reasonable support, or contrary to undisputed evidence.
   There is no error.